The only errors complained of are the refusal of the court to give at the request of the defendant in writing the affirmative charges as to the several counts in the complaint, and to the action of the court in allowing the solicitor to ask the defendant, while on the witness stand, "Where were you convicted for serving liquor?"
There was evidence tending to prove the allegations in the several counts of the complaint, and therefore the charges requested were properly refused.
The defendant, in answer to the question, "Where were you convicted for serving liquor?" answered that he did not remember. If the question was erroneous, the answer rendered it harmless.
We find no error in the record, and the judgment is affirmed.
Affirmed.